DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed August 25, 2022 and June 21, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mihajlovic PG Pub. 2011/0121145 (Mihajlovic).
Regarding claim 1, Mihajlovic discloses a magnet assembly comprising: first and second annular end bands (130, 150) (examiner contends ring module 130 and 150 can be considered end bands since it the module is a ring and is located at the end of the arrangement; Figs. 9-10); an annular arrangement of magnets (610) disposed between the first and second annular end bands (magnets 610 are on module 140 as illustrated in Fig. 16 and module 140 is between end modules 130, 150 as illustrated in Figs. 9-10); a plurality of bridges (600), each bridge disposed between the first and second annular end bands  (130, 150) (bridge 600 are on module 140 as illustrated in Fig. 16 and module 140 is between end modules 130, 150 as illustrated in Figs. 9-10) and between circumferentially adjacent magnets (610) of the annular arrangement of magnets (Fig. 16); wherein: the first and second annular end bands (130, 150) comprise substantially a non-magnetic material (modules can be made from plastic, wood, metal, cardboard, etc.; Par. [0054]); and the bridges (600) comprise substantially a magnetic material (magnets are made from magnetic material or material strongly attracted to a magnet; Par. [0041]).
Regarding claims 2 and 9, Mihajlovic discloses each magnet (610) is arranged with a North pole facing a North pole of a circumferentially adjacent magnet. (Fig. 7).
Regarding claims 3 and 11, Mihajlovic discloses the annular arrangement of magnets (610) forms a ring of magnets. (Fig. 16).
Regarding claims 4 and 12, Mihajlovic discloses at least one bridge of the plurality of bridges (600) extends radially inwardly of the ring of magnets (610). (Fig. 16). Examiner contends the inner surface of the bridge 600 intends radially inwardly in relative to the magnets (610).
Regarding claim 8, Mihajlovic discloses an array of magnets comprising: a first magnet assembly (140a); and a second magnet assembly (140b) disposed adjacent the first magnet assembly(140a) (Fig. 9), each of the first and second magnet assemblies (140a, 140b) comprising: first and second annular end bands (130, 150) (examiner contends ring module 130 and 150 can be considered end bands since it the module is a ring and is located at the end of the arrangement; Figs. 9-10); an annular arrangement of magnets (610) disposed between the first and second annular end bands (magnets 610 are on module 140 as illustrated in Fig. 16 and module 140 is between end modules 130, 150 as illustrated in Figs. 9-10); a plurality of bridges (600), each bridge disposed between the first and second annular end bands  (130, 150) (bridge 600 are on module 140 as illustrated in Fig. 16 and module 140 is between end modules 130, 150 as illustrated in Figs. 9-10) and between circumferentially adjacent magnets (610) of the annular arrangement of magnets (Fig. 16); wherein: the first and second annular end bands (130, 150) comprise substantially a non-magnetic material (modules can be made from plastic, wood, metal, cardboard, etc.; Par. [0054]); and the bridges (600) comprise substantially a magnetic material (magnets are made from magnetic material or material strongly attracted to a magnet; Par. [0041]).
Regarding claim 10, Mihajlovic discloses the first and second magnet assemblies (140a, 140b) are disposed such that each magnet (600) of the first magnet assembly is aligned with a corresponding magnet of the second magnet assembly. (Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mihajlovic in view of Perio, Jr US Patent 10,077,643 (Perio).
Regarding claims 5 and 13, Mihajlovic discloses a magnet (600) but does not state the claimed the magnet comprises a magnetic material selected from a group consisting of ceramic ferrite, neodymium iron boron, samarium cobalt, and aluminum nickel cobalt.
Nonetheless, Perio discloses a magnet (50) can be a rare earth magnet made from neodymium iron boron  or samarium cobalt. (col. 11, lines 20-46).
Thus, it would have been obvious to one having ordinary skills in the art at the time the invention was made to substitute the magnet in Mihajlovic for a magnet made from neodymium iron boron  or samarium cobalt as taught by Perio for the purpose of creating a magnetic assembly. This simple substitution would achieve the predictable result of creating a magnetic ring  to be used in any environment in which a material is attracted to the magnets. KSR Int’l Co. V. Teleflex Inc. 550 U.S., 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claims 6 and 14, Mihajlovic discloses each magnet (600) further comprises a non-magnetic material encasing the magnetic material (the magnet 600 is encased by the module and modules can be made from plastic, wood, metal, cardboard, etc.; Par. [0054]). (Fig. 16).
Regarding claims 7 and 15, Mihajlovic discloses the non-magnetic material is stainless steel (the magnet 600 is encased by the module and modules can be made from plastic, wood, metal, cardboard, etc. (Par. [0054]; Fig. 16). Examiner contends the “etc.” can include stainless steel.
Allowable Subject Matter
Claims 19-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676